DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 11 June 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-7 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation wherein, “the controller controls supply and discharge of the air through each of the two or more air passages in response to a shape of the workpiece and an object around a transport destination of the workpiece”, however, based on the currently provided claim language, it is unclear how both the “shape of the workpiece” and “an object around a transport destination of the workpiece” are acquired/determined and further how the acquired/determined “shape of the workpiece” and “an object around a transport destination” results in controlling the “supply and discharge of the air” through the respective air passages of the fingers, and therefore, claim 1 is rendered indefinite.  Specifically, it is unclear, based on said currently provided claim language, if there is some kind of sensor (i.e. camera, 3D scanner, etc.) that acquires a workpiece/object characteristic(s) and further it is unclear how said information correlates to controlling the “supply and discharge of the air” through the respective air passages of the fingers. For example, is “shape of the workpiece” and “an object” compared to some kind of database/table, or alternatively compared to some kind of threshold for determining the air supply/discharge amount, or some alternative or variation thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-5, these claims are either directly or indirectly dependent upon independent claim 1 and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 6, Applicant provides the claim limitation wherein, “the controller controls supply and discharge of the air through each of the two or more air passages in response to a shape of the workpiece and an object around a transport destination of the workpiece”, however, based on the currently provided claim language, it is unclear how both the “shape of the workpiece” and “an object around a transport destination of the workpiece” are acquired/determined and further how the acquired/determined “shape of the workpiece” and “an object around a transport destination” results in controlling the “supply and discharge of the air” through the respective air passages of the fingers, and therefore, claim 6 is rendered indefinite.  Specifically, it is unclear, based on said currently provided claim language, if there is some kind of sensor (i.e. camera, 3D scanner, etc.) that acquires a workpiece/object characteristic(s) and further it is unclear how said information correlates to controlling the “supply and discharge of the air” through the respective air passages of the fingers. For example, is “shape of the workpiece” and “an object” compared to some kind of database/table, or alternatively compared to some kind of threshold for determining the air supply/discharge amount, or some alternative or variation thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 7, Applicant provides the claim limitation including, “controlling supply and discharge of the air through each of the two or more air passages in response to a shape of the workpiece and an object around a transport destination of the workpiece”, however, based on the currently provided claim language, it is unclear how both the “shape of the workpiece” and “an object around a transport destination of the workpiece” are acquired/determined and further how the acquired/determined “shape of the workpiece” and “an object around a transport destination” results in controlling the “supply and discharge of the air” through the respective air passages of the fingers, and therefore, claim 7 is rendered indefinite.  Specifically, it is unclear, based on said currently provided claim language, if there is some kind of sensor (i.e. camera, 3D scanner, etc.) that acquires a workpiece/object characteristic(s) and further it is unclear how said information correlates to controlling the “supply and discharge of the air” through the respective air passages of the fingers. For example, is “shape of the workpiece” and “an object” compared to some kind of database/table, or alternatively compared to some kind of threshold for determining the air supply/discharge amount, or some alternative or variation thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC § 112 rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2019/0321984 A1) in view of Knopf et al (US 2019/0030714 A1, hereinafter Knopf).
Regarding claim 1, Yamazaki teaches a robot hand controller (Figure 4, robot controller 20) of a robot hand (Figures 1-3, robot hand 30) having a plurality of hollow fingers (Figures 1-3, gripping portions 31) for holding a workpiece (Figures 1 & 3, article A), wherein each of the plurality of fingers becomes an opened state and closed state by being deformed in response to an air pressure in an inside of the finger (Figures 1-4; at least as in paragraphs 0029-0035), the robot hand controller comprising: 
an air supply unit (air supply source, not shown but as disclosed in at least paragraph 0030) configured to supply air into the plurality of fingers, and configured to discharge air in the plurality of fingers (Figures 1-3; at least as in paragraphs 0029-0031, wherein “the gripping portions 31 of the robot hand 30 are connected via an air supply tube 32 to a hand control device 40, which is connected to an air supply source (not shown). The hand control device 40 has a pressure adjustment valve, with the pressure of the air supplied to the gripping portions 31 of the robot hand 30 is adjusted in multiple levels.”); and 
a controller (Figures 1 & 4, hand control device 40) configured to control the air supply unit (Figures 1-3; at least as in paragraphs 0029-0031, wherein the hand control device 40 supplies/discharges air to the gripping portions 31 (i.e. fingers), specifically within the internal spaces 31a (i.e. hollow portion) of the gripping portions), wherein 
the air supply unit includes an air passage respectively connected to the fingers, the air passage capable of supplying the air into the fingers and discharging the air in the fingers (Figures 1-3; at least as in paragraphs 0029-0031, specifically as shown in at least Figure 3, wherein each of the respective gripping fingers has its own respective internal space 31a for receiving/discharging air from the air supply source), and 
the controller controls supply and discharge of the air through each of the two or more air passages in response to a shape of the workpiece and an object around a transport destination of the workpiece (Figure 4; at least as in paragraphs 0034-0035, 0038-0040 and 0047-0050, wherein the gripping force (i.e. air supplied to the gripping portions) are controlled based on size and/or shape of an identified article to be gripped).  Yamazaki is silent regarding the air supply unit includes two or more air passages capable of supplying/discharging air in the fingers independently from each other, and further wherein the controller controls the supply and discharge of the air to the fingers at least based in part on “an object around a transport destination of the workpiece.”  
Knopf, in the same field of endeavor, discloses a robotic control system for actuation of soft robotic actuators (i.e. fingers) for handling one or more target objects.  Knopf goes on to teach wherein each of the soft robot actuators may be supplied with pressurized fluid, such as air, and further wherein each of the respective soft robotic actuators of the gripper may be independently controlled (i.e. air supply/discharge) based on an identified grasp target to be grasped.  Knopf goes on to teach wherein said robotic control system employs collision sensing capabilities by using a 3D scanner/computer vision for identifying grasp targets and locations, such that the 3D scanner may scan a target area and further identify a non-target object before, during or after grasping of a target object.  Knopf further teaches wherein based on a detected object and/or collision the air supply in one or more of the soft robotic actuators may be adjusted (abstract; Figures 6A-C & 9; at least as in paragraphs 0030-0032, 0063-0066 and 0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Yamazaki, to include Knopf’s teachings of providing individual control for actuating and de-actuating air supply for each finger/actuator, and further employing collision sensing techniques for identifying non-target objects and adjusting/controlling grasping of an object accordingly, since Knopf teaches wherein such a robot control system a more dynamic and robust robot hand for improving the gripping state based on size information and information about the gripping state in which the robot hand grips the article, thereby improving the handling of an article through the use of a known technique to improve similar devices (methods, or products) in the same way.  
Regarding claim 2, in view of the above combination of Yamazaki and Knopf, Yamazaki further discloses wherein the controller adjusts an opening amount of the fingers in response to an external dimension of the workpiece by controlling a time length for supplying the air to the fingers through the respective air passages (Figures 4 & 7-9; at least as in paragraphs 0035-0044, 0056-0061 and 0067-0070, wherein size/shape information of an article is acquired and further wherein an associated air pressure level is determined for said article).
Regarding claim 3, in view of the above combination of Yamazaki and Knopf, Yamazaki further discloses wherein the controller adjusts an opening amount of the fingers in response to an external dimension of the workpiece by controlling a pressure of the air supplied to the fingers through the respective air passages (Figures 4 & 7-9; at least as in paragraphs 0035-0044, 0056-0061 and 0067-0070, wherein size/shape information of an article is acquired and further wherein an associated air pressure level is determined for said article).
Regarding claim 4, in view of the above combination of Yamazaki and Knopf, Yamazaki discloses the robot hand controller further comprising: 
a storage (Figure 4, storage unit 23) that stores holding data including the shape of the workpiece and closing pattern data indicating one of opening and closing for each of the plurality of fingers (Figures 4 & 7-9; at least as in paragraphs 0035-0044 and 0067-0070, specifically as shown in at least Figures 7-9, wherein said respective tables for determining supplied air pressure for different articles are saved in the storage unit), 
wherein the controller controls supply and discharge of the air through each of the two or more air passages based on the closing pattern data (Figures 4 & 7-9; at least as in paragraphs 0035-0044 and 0067-0070, wherein the control unit selects and uses one or more of the tables to determine amount of air supply for an identified article).
Regarding claim 5, in view of the above combination of Yamazaki and Knopf, Yamazaki discloses the robot hand controller further comprising: 
an image processor (Figure 4, control unit 21) configured to receive an image of the workpiece from a camera (Figure 4, visual sensor 50), and to measure a contour of the workpiece (Figures 4 & 7-9; at least as in paragraphs 0033, 0035-0044 and 0067-0070, wherein said visual sensor acquires images of one or more articles and further acquires size information related to said imaged articles), 
wherein the controller creates the closing pattern data based on the contour of the workpiece measured by the image processor, and causes the storage to store holding data including the created closing pattern data and the contour of the workpiece measured by the image processor (Figures 4 & 7-9; at least as in paragraphs 0035-0044 and 0067-0070, wherein the control unit selects and uses one or more of the tables to determine amount of air supply for an identified article).
Regarding claim 6, Yamazaki discloses a robot system comprising: 
a robot (Figures 1 & 4, robot 10; at least as in paragraph 0023); 
a robot hand (Figures 1-3, robot hand 30) connected to the robot, the robot hand having a plurality of hollow fingers (Figures 1-3, gripping portions 31), each of the plurality of fingers becoming an opened state and a closed state by being deformed in response to an air pressure in an inside of the finger (Figures 1-4; at least as in paragraphs 0029-0035); 
a robot hand controller (Figures 1 & 4, hand control device 40) comprising an air supply unit (air supply source, not shown but as disclosed in at least paragraph 0030) configured to supply air into the plurality of fingers, and configured to discharge air in the plurality of fingers (Figures 1-3; at least as in paragraphs 0029-0031, wherein the hand control device 40 supplies/discharges air to the gripping portions 31 (i.e. fingers), specifically within the internal spaces 31a (i.e. hollow portion) of the gripping portions); and 
a controller (Figure 4, robot controller 20) configured to control the air supply unit (Figures 1-3; at least as in paragraphs 0029-0035, wherein the control unit 21 (of the robot controller 20) transmits to the hand control device 40, control signals for adjusting the gripping by the robot hand 30), wherein 
the air supply unit includes an air passage respectively connected to the fingers, the air passage capable of supplying the air into the fingers and discharging the air in the fingers (Figures 1-3; at least as in paragraphs 0029-0031, specifically as shown in at least Figure 3, wherein each of the respective gripping fingers has its own respective internal space 31a for receiving/discharging air from the air supply source), and 
the controller controls supply and discharge of the air through each of the two or more air passages in response to a shape of the workpiece and an object around a transport destination of the workpiece (Figure 4; at least as in paragraphs 0034-0035, 0038-0040 and 0047-0050, wherein the gripping force (i.e. air supplied to the gripping portions) are controlled based on size and/or shape of an identified article to be gripped). Yamazaki is silent regarding the air supply unit includes two or more air passages capable of supplying/discharging air in the fingers independently from each other, and further wherein the controller controls the supply and discharge of the air to the fingers at least based in part on “an object around a transport destination of the workpiece.”  
Knopf, in the same field of endeavor, discloses a robotic control system for actuation of soft robotic actuators (i.e. fingers) for handling one or more target objects.  Knopf goes on to teach wherein each of the soft robot actuators may be supplied with pressurized fluid, such as air, and further wherein each of the respective soft robotic actuators of the gripper may be independently controlled (i.e. air supply/discharge) based on an identified grasp target to be grasped.  Knopf goes on to teach wherein said robotic control system employs collision sensing capabilities by using a 3D scanner/computer vision for identifying grasp targets and locations, such that the 3D scanner may scan a target area and further identify a non-target object before, during or after grasping of a target object.  Knopf further teaches wherein based on a detected object and/or collision the air supply in one or more of the soft robotic actuators may be adjusted (abstract; Figures 6A-C & 9; at least as in paragraphs 0030-0032, 0063-0066 and 0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Yamazaki, to include Knopf’s teachings of providing individual control for actuating and de-actuating air supply for each finger/actuator, and further employing collision sensing techniques for identifying non-target objects and adjusting/controlling grasping of an object accordingly, since Knopf teaches wherein such a robot control system a more dynamic and robust robot hand for improving the gripping state based on size information and information about the gripping state in which the robot hand grips the article, thereby improving the handling of an article through the use of a known technique to improve similar devices (methods, or products) in the same way.  
Regarding claim 7, Yamazaki discloses a method of controlling a robot hand (Figures 1-3, robot hand 30) having a plurality of hollow fingers (Figures 1-3, gripping portions 31) for holding a workpiece, wherein each of the plurality of fingers becomes an opened state and a closed state by being deformed in response to an air pressure in an inside of the finger (Figures 1-4; at least as in paragraphs 0029-0035), the method comprising: 
controlling two or more air passages respectively connected to the fingers, the air passages capable of supplying the air into the fingers and capable of discharging the air in the fingers independently from each other (Figures 1-3; at least as in paragraphs 0029-0031, specifically as shown in at least Figure 3, wherein each of the respective gripping fingers has its own respective internal space 31a for receiving/discharging air from the air supply source); and 
controlling supply and discharge of the air through each of the two or more air passages in response to a shape of the workpiece and an object around a transport destination of the workpiece (Figure 4; at least as in paragraphs 0034-0035, 0038-0040 and 0047-0050, wherein the gripping force (i.e. air supplied to the gripping portions) are controlled based on size and/or shape of an identified article to be gripped). Yamazaki is silent regarding the air supply unit includes two or more air passages capable of supplying/discharging air in the fingers independently from each other, and further wherein the controller controls the supply and discharge of the air to the fingers at least based in part on “an object around a transport destination of the workpiece.”  
Knopf, in the same field of endeavor, discloses a robotic control system for actuation of soft robotic actuators (i.e. fingers) for handling one or more target objects.  Knopf goes on to teach wherein each of the soft robot actuators may be supplied with pressurized fluid, such as air, and further wherein each of the respective soft robotic actuators of the gripper may be independently controlled (i.e. air supply/discharge) based on an identified grasp target to be grasped.  Knopf goes on to teach wherein said robotic control system employs collision sensing capabilities by using a 3D scanner/computer vision for identifying grasp targets and locations, such that the 3D scanner may scan a target area and further identify a non-target object before, during or after grasping of a target object.  Knopf further teaches wherein based on a detected object and/or collision the air supply in one or more of the soft robotic actuators may be adjusted (abstract; Figures 6A-C & 9; at least as in paragraphs 0030-0032, 0063-0066 and 0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Yamazaki, to include Knopf’s teachings of providing individual control for actuating and de-actuating air supply for each finger/actuator, and further employing collision sensing techniques for identifying non-target objects and adjusting/controlling grasping of an object accordingly, since Knopf teaches wherein such a robot control system a more dynamic and robust robot hand for improving the gripping state based on size information and information about the gripping state in which the robot hand grips the article, thereby improving the handling of an article through the use of a known technique to improve similar devices (methods, or products) in the same way.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references which are in the same field of endeavor as the instant invention and also read on many of the currently provided claim limitations,
US 10,569,422 B2, issued to Curhan et al, which is directed towards an end of arm tool for soft robotic systems for grasping one or more objects.
US 2020/0021743 A1, issued to Yoshida et al, which is directed towards an object inspection device, system and method for adjusting an inspection position of one or more objects such that a hand may handle an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664